t c memo united_states tax_court jacob and fern jankelovits petitioners v commissioner of internal revenue respondent docket no filed date jacob and fern jankelovits pro sese frederick c mutter for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners must include in gross_income for the proceeds from two individual_retirement_accounts iras transferred to petitioner fern jankelovits mrs jankelovits during that year unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue findings_of_fact some of the facts have been stipulated and are incorporated by this reference at the time the petition was filed petitioners resided in new york petitioners were married and filed a joint federal_income_tax return for mrs jankelovits inherited two iras from her aunt miriam margolis ms margolis the trustee bank for one of the iras emigrant ira was emigrant savings bank in new york new york and the trustee bank for the other ira unibank ira was unibank subsequently known as first bank florida located in miami florida the owner of both iras had been ms margolis and petitioner was designated as the accounts’ beneficiary upon the death of ms margolis mrs jankelovits and petitioner jacob jankelovits mr jankelovits discussed the iras and decided that mrs jankelovits should arrange to have the iras transferred to her on a nontaxable basis mrs jankelovits met with an employee of the emigrant savings bank on date presented proof of ms margolis’s death and told the employee that she wished to have the proceeds of her aunt’s ira transferred to her on a nontaxable basis the 1neither the date of ms margolis’s death nor her age at death is established in the record employee thereupon transferred the emigrant ira balance to an ira beneficiary account closed the emigrant ira and issued a check to mrs jankelovits for the dollar_figure balance mrs jankelovits opened a savings account in her name at washington mutual bank in brooklyn new york washington mutual account on the same day and deposited the check there shortly thereafter mrs jankelovits traveled to florida and met with an employee of unibank on date she likewise instructed the employee to effect a nontaxable transfer of the unibank ira and on that date mrs jankelovits was issued a check for dollar_figure representing the balance of the unibank ira mrs jankelovits deposited the check in the washington mutual account thereafter up until the time of trial petitioners did not withdraw any funds from the washington mutual account petitioners did not report the amounts transferred from the emigrant and unibank ira accounts as income on their return respondent thereafter issued petitioners a notice_of_deficiency for in which respondent determined that they failed to report dollar_figure and dollar_figure of taxable retirement income distributions from emigrant savings bank and unibank respectively petitioners were not aware of any_tax problem with respect to the iras until they were contacted by respondent in connection with the deficiency determination opinion sec_61 requires taxpayers to include in gross_income all income from whatever source derived exclusions from income are to be narrowly construed 515_us_323 amounts paid or distributed out of an ira are generally includible in gross_income by the payee or distributee sec_408 however sec_408 provides that a distribution is not includible in gross_income if the entire amount of the distribution received by an individual is paid into a qualified ira for the benefit of that individual within days of the distribution this recontribution is known as a rollover_contribution id effective for distributions after date the secretary_of_the_treasury may waive the 60-day requirement when the failure to do so would be against equity and good conscience sec_408 economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 and c 115_stat_123 rollover treatment is not available in the case of an inherited ira sec_408 an ira is treated as inherited for purposes of sec_408 if the individual for whose benefit the account or annuity is maintained acquired sec_408 provides that such distributions are taxed in the manner provided in sec_72 which governs the taxation of annuities that account by reason of the death of another individual who was not his or her spouse sec_408 a taxpayer is not treated as having received a taxable_distribution from an ira if funds in the ira are transferred from one account trustee directly to another account trustee without the ira owner or beneficiary ever gaining control or use of the funds revrul_78_406 1978_2_cb_157 see also crow v commissioner tcmemo_2002_178 martin v commissioner tcmemo_1992_331 affd without published opinion 987_f2d_770 5th cir the funds at issue were transferred from two qualified ira accounts of mrs jankelovits’s deceased aunt to mrs jankelovits because she was the named beneficiary mrs jankelovits thereupon deposited the funds into an ordinary savings account because the funds were from an inherited ira they were ineligible for rollover treatment leaving trustee-to-trustee transfers as the only basis upon which a nontaxable transfer of the funds could have been effected 3while an inheritance is generally acquired tax free sec_102 a distribution to a beneficiary of an inherited ira in excess of any nondeductible_contributions of the decedent to the account is taxed as income_in_respect_of_a_decedent see 125_tc_227 4as noted the record does not establish ms margolis’s age at death and it is unknown whether required minimum distributions from the two ira accounts at issue had commenced before her death see sec_408 sec_401 this court in a few instances has treated imperfect rollover_contributions or ira_distributions as if they fully complied with the statute where the taxpayer had acted with full knowledge of the law’s requirements had taken all steps within his reasonable control to comply with those requirements and had achieved substantial compliance see 93_tc_114 childs v commissioner tcmemo_1996_267 thompson v commissioner tcmemo_1996_266 in wood the taxpayer husband well before expiration of the 60-day period allowed for a rollover had established an ira trust account at a financial_institution had deposited with the institution certain cash and stock certificates distributed to him from a qualified_plan and had instructed the institution to transfer the cash and stock into the ira account he had been assured by the institution that the transfer would be effected on the institution’s books the cash was recorded as having been transferred to an ira account within the 60-day rollover period but the stock was not when the institution discovered that the stock was recorded as deposited in a non-ira account some months after expiration of the rollover period it promptly made corrective entries on its books so that the stock was recorded as deposited into the ira account we concluded in wood that the institution’s failure to record the stock as deposited into the ira account before expiration of the rollover period was merely a bookkeeping error that was not disqualifying instead the substance of the transaction between the taxpayer and the financial_institution controlled since the institution had accepted and held the stock subject_to the ira trust instrument executed by the taxpayer and the taxpayer had taken reasonable steps to establish an ira rollover account and to transfer the cash and stock to that account in a timely manner the taxpayer had in substance complied with the statute and was entitled to rollover treatment notwithstanding the institution’s bookkeeping error see also childs v commissioner supra following wood untimely distribution of excess ira contributions treated as timely where taxpayer took all reasonable steps to comply with the statute and the failure to meet the statutory deadline was attributable to error of the taxpayer’s financial_institution thompson v commissioner supra to same effect however more frequently in a line of cases starting with 110_tc_1 we have denied any relief for defective rollovers or transfers where the defect related to a fundamental element of the statutory requirements rather than the procedural defects in the execution of the rollover found in wood schoof v commissioner supra pincite see also atkin v commissioner tcmemo_2008_93 dirks v commissioner tcmemo_2004_138 affd 154_fedappx_614 9th cir crow v commissioner supra anderson v commissioner tcmemo_2002_171 metcalf v commissioner tcmemo_2002_123 affd 62_fedappx_811 9th cir the same principle has been extended to a trustee-to-trustee transfer under revrul_78_406 supra crow v commissioner supra in schoof v commissioner supra the defect in the fundamental element was that the transferee accounts into which the ira funds were rolled over were not qualified ira accounts because the purported trustee of those accounts was unqualified to act as such the transfers to defective ira accounts were therefore ineligible as rollover_contributions rendering the transferred amounts taxable id pincite in crow the defect in the fundamental element was likewise the failure to transfer ira account proceeds into another qualified ira account the taxpayer had withdrawn the entire balance of an ira account at his bank in the amount withdrawn was transferred to a nonqualified_annuity administered by an insurance_company although he received a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc reporting that the entire amount withdrawn was taxable the taxpayer took no action in response and did not report the amount on his return when contacted by the internal_revenue_service irs in regarding the ira withdrawal the taxpayer conferred with the bank and in the bank took steps to recharacterize the transaction the bank prepared documents stating that there had been a bank error and that the ira account had been mistakenly closed out and should have been closed as a trustee transfer the bank also issued a revised form 1099-r reporting that none of the distribution was taxable and a correction worksheet stating that t his was to have been a trustee transfer to an ira annuity not a distribution of the account proceeds nonetheless approximately a year later in date at the time of trial the withdrawn proceeds remained in the nonqualified_annuity to which they had been transferred in we rejected mr crow’s argument that he should obtain relief under wood he contended that the transferor bank either had mistakenly rolled over the funds into a nonqualified_annuity or had mistakenly rolled over the funds instead of making a trustee- to-trustee transfer to an ira or other qualified_plan instead emphasizing the fundamental nature of the requirement that ira funds be transferred into an ira or other qualified_plan and the failure to correct the defect in a timely manner we held that the ira funds withdrawn were includible in income a fundamental requirement for a rollover_contribution under sec_408 or a trustee-to-trustee transfer under revrul_78_406 is that funds actually be rolled over or transferred into an ira or other qualified_plan we believe that failure of this fundamental requirement extends beyond the procedural error in wood v commissioner which was cured by substantial compliance and the fulfilment of the remaining requirements of the statute thus like the situation in schoof v commissioner we find that the failure to roll over or transfer the funds to an ira or other qualified_plan is fatal to petitioner’s case crow v commissioner tcmemo_2002_178 similarly in anderson v commissioner supra the taxpayer- husband withdrew funds from an ira account and used them to purchase certificates of deposit in his and the taxpayer-wife’s names pursuant to documents that did not mention the creation of either an ira account or other trust account emphasizing that the taxpayers had neither established nor instructed the transferee bank officer to establish a valid ira or trust account and that the failure to establish such an account to receive the transferred funds ‘involves the failure of a fundamental element of the statutory requirements for an ira rollover contribution’ id quoting schoof v commissioner supra we rejected the taxpayers’ reliance on 93_tc_114 and held that the withdrawn funds were includible in income the evidence in this case is sparse mr jankelovits testified that he counseled his wife to request a nontaxable transfer of the ira funds but he conceded that he did not become aware of trustee-to-trustee transfers until he consulted an irs publication after being contacted by respondent concerning petitioners’ return mrs jankelovits testified that she visited each bank and followed her husband’s advice by informing bank employees that she wanted the funds transferred to her on a nontaxable basis it is undisputed that in date each bank issued her a check for the balance in the ira account that each held and that mrs jankelovits promptly deposited the checks in an ordinary savings account in a third more conveniently located bank where they remained untouched for over years until the time of trial neither of the transferor banks has conceded any error petitioners offered no testimony concerning what if anything mrs jankelovits told the transferee bank concerning the deposited funds the foregoing facts are sufficient to place this case outside the wood line of cases and instead put it squarely under the caselaw treating ira_distributions as taxable when they do not conform with fundamental elements of the statutory requirements for an exclusion_from_gross_income even if we accept petitioners’ version of their dealings with the transferor banks and assume that the banks’ employees misunderstood or misapplied mrs jankelovits’s instructions we would conclude that respondent is entitled to prevail 5officers at each bank wrote letters in date the authenticity of which the parties have stipulated the letters provide very general after-the-fact and self-serving descriptions of the withdrawals the letters are hearsay and we accord little weight to them 6assuming mrs jankelovits instructed the transferor banks in general terms that she wanted to move the inherited iras on a nontaxable basis to a more conveniently located bank the bank employees could have failed to appreciate the necessity of a trustee-to-trustee transfer when dealing with an inherited ira since rollover treatment is not available for an ira in that status petitioners have conceded they were unaware of trustee- to-trustee transfers at the time possibly the employees assumed contrary to sec_408 that a nontaxable rollover of mrs jankelovits’s inherited ira accounts could be made accordingly they could have believed that the distribution of the funds directly to mrs jankelovits was nontaxable so long as she redeposited the funds in a qualified account within the 60-day rollover period as noted the iras in mrs jankelovits’s hands were inherited within the meaning of sec_408 rendering them ineligible for nontaxable rollover treatment see sec_408 even if petitioners and the two transferor banks’ personnel were unaware of this restriction and thought that a nontaxable rollover could be effected it remains the case that there is no evidence that petitioners made any effort to establish an ira at the transferee bank mrs jankelovits offered no testimony concerning what if anything she told the transferee bank about the funds she deposited into the savings account she established there the lack of an ira account at the transferee bank to receive the transferred funds undermines the claim that a nontaxable rollover or trustee-to-trustee transfer should be deemed to have occurred in these circumstances neither petitioner explained how he or she could have supposed that the transferred money retained its character as nontaxable ira funds while sitting in an ordinary savings account they 7we note that since sec_408 denies the benefit of the rollover_contribution paragraph to inherited iras the secretary’s authority under sec_408 to waive the 60-day rollover period has no application in this case because under the latter section only subparagraphs a or d of sec_408 may be waived 8although the record is silent regarding whether distributions to ms margolis had begun before her death mrs jankelovits as the designated_beneficiary of ms margolis’s iras would have been required to commence receiving taxable_distributions from the iras after ms margolis’s death see generally sec_408 sec_401 sec_1_408-8 income_tax regs merely blamed the transferor banks for not effecting a nontaxable distribution petitioners’ circumstances are readily distinguishable from those of the taxpayers in wood in wood the taxpayer-husband had established an ira account to receive a rollover_distribution and had sufficient knowledge of the statute’s requirements to enable him to give instructions to the financial_institution that if followed would have produced full compliance with the statute there is no evidence that mrs jankelovits attempted to establish an ira account to receive the funds from her deceased aunt’s iras she did not give detailed instructions that would have resulted in nontaxable transfers if followed as she and mr jankelovits were unaware of trustee-to-trustee transfers when the distributions were made instead petitioners’ circumstances are much closer to those of the taxpayer in crow v commissioner tcmemo_2002_178 the taxpayer in crow sought relief on the grounds that the transferor bank had mistakenly failed to make a trustee-to- trustee transfer even though the transferor bank in crow conceded error in handling the taxpayer’s transaction unlike the transferor banks here we denied any relief because the funds had been transferred to a nonqualified account and had remained in that account without any timely corrective action in crow the failure to transfer the funds to a qualified account was a defect in a fundamental requirement that precluded relief notwithstanding any mistakes by the transferor bank petitioners’ claim that a trustee-to-trustee transfer was intended is likewise unavailing because the funds at issue were transferred to a nonqualified account and remained there approximately years up until the time of trial in addition petitioners’ failure to show that the transferee bank received any instructions from them to the effect that the deposited funds should be placed in an ira account also militates against relief in anderson v commissioner tcmemo_2002_171 we denied any relief with respect to a transfer of ira funds to a nonqualified account emphasizing the taxpayers’ failure to instruct the transferee bank to establish an ira account in sum the fact that the funds at issue were transferred to a nonqualified account without any instructions to the transferee bank regarding establishment of an ira account to hold them and remained there until the time of trial precludes relief for petitioners we therefore hold that the amounts transferred to mrs jankelovits from the emigrant and unibank iras are includible in petitioners’ gross_income in to reflect the foregoing decision will be entered for respondent
